Title: From George Washington to Elias Boudinot, 30 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Dear Sir,
                            Newburgh 30th March 1783
                        
                        I was upon the point of closing the packet which affords a cover to this letter, when the Baron de Steuben
                            arrived & put your obliging favor of the 17th Into my hands. I read it with much pleasure & gratitude, and
                            beg you to accept my sincere thanks for the trouble you have taken to communicate the several matters therein mentioned;
                            many parts of which, till then, were altogether new to me.
                        Your Excellency will very highly honor & oblige me by a continuance of the friendly and confidential
                            corrispondence you have begun—and you may rest assured, Sir, that every communication which is marked private, shall
                            remain an inviolable secret with me.
                        As the bearer (in the Clothing department) is waiting, I have not time to enlarge—I could not however suffer
                            him to depart without acknowledgment of your Letter—& testimony of my respect. With Mrs Washington’s Compliments
                            united with mine to Mrs, Miss Boudinot & yourself. I have the honor to be with the greatest esteem & regard
                            Dr Sir Yr Most Obt & Affecte Serv
                        
                            Go: Washington
                        
                    